DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 10th 2021 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed September 10th 2021 have been fully considered but they are not persuasive.
The drawings as corrected on September 10th 2021 are accepted.
Claims 2, 3, and 10 are no longer rejected under 35 U.S.C. 112(b) as a result of the amendment.
New claims 11-15 are allowable (see Allowable Subject Matter section below).
Claims 1-10 remain rejected (as cited in the previous office action), see 102 and 103 rejection sections below.
Regarding applicant’s remarks that Roop fails to suggest a main container and a sub-container, with a first interior sized to hold a first volume of a product and a second container sized to hold a second volume of product, examiner disagrees; Roop teaches two containers, one held inside the other, wherein each is capable of holding a volume of a product (see annotated Fig 1 below). While the inventive feature of Roop pertains to the stacking of the containers, the containers of Roop contain all the structural limitations necessary to hold a volume of product while in the stacking position (as demonstrated in annotated Fig 1). Roop’s containers being of the same size does not prevent “the use of a sub-container and main container” as demonstrated in Figure 3 and annotated Figure 1, as Roop meets all the structural limitations of the claimed invention. It is not even necessary to modify the .
Drawings
The drawings as corrected on September 10th 2021 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “coupling mechanism” in Claim 8 and Claim 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roop (US 2695115).
Roop teaches a container system, comprising: a main container (1, lower; Fig 3) having a bottom wall (5) and a plurality of sidewalls (4) integrally connected to the bottom wall, the bottom wall and sidewalls having an interior face (interior face of 1) defining a first interior holding area (internal area of 1); a sub-container (1, upper; Fig 3) having a bottom wall (5) and a plurality of sidewalls (4) integrally connected to the bottom wall, the bottom wall of the sub-container and the sidewalls of the sub-container having an interior face (interior face of 1) defining a second interior holding area (internal area of 1); and a lid (2) formed to removably mate with a top portion of the sub-container (1, upper) to enclose the second interior holding area, the lid and the sub-container forming a structure formed to removably mate with a top portion of the main container to enclose the first interior holding area (per Fig 2, a lid 2 mates with a container 1, when multiple containers 1 are nested as in Fig 3, a lid may be applied which would enclose the second holding area, the coupled lid and sub-container enclosing the main container), wherein the first interior holding area (internal area of 1, lower, Fig 3) is sized to hold a first volume of a product (blacked out area, lower, Annotated Fig 1 below) and the second interior holding area (internal area of 1, upper, Fig 3) is sized to hold a second volume of a product (blacked out area, upper, Annotated Fig 1 below) when the lid and the sub-container form the structure (lid 2, when 

    PNG
    media_image1.png
    181
    310
    media_image1.png
    Greyscale

Annotated Figure 1 – an annotated version of Figure 3 of Roop. A blacked-out area has been added to each container to represent one possible volume of product that could occupy each container when they form the nested structure.
Regarding Claim 4, Roop as applied to Claim 1 above teaches all the limitations of Claim 4, including that the main container has an outer profile that is substantially rectangular in profile (Fig 1, Fig 3).
Regarding Claim 6, Roop as applied to Claim 1 above teaches all the limitations of Claim 6, including that the second interior holding area (1, upper) is fixed in size and the plurality of sidewalls of the sub-container have a lower portion (5, lower ends of walls 4) that fits in the first interior holding area (Fig 3) and an upper portion (6, 7) that removably sits on top of the plurality of sidewalls of the main container (Fig 3) to enclose the first interior holding area.
Regarding Claim 8, Roop as applied to Claim 1 above teaches all the limitations of Claim 8, including that the sub-container further comprises a coupling mechanism to engage with the lid (top portion of wall 4, Fig 6).
Regarding Claim 9, Roop teaches a container system, comprising: a main container (1, lower; Fig 3) having a bottom wall (5) and a plurality of sidewalls (4) integrally connected to the bottom wall, the bottom wall and each of the sidewalls each having an interior face (interior face of 1) defining a first interior holding area (internal area of 1); a sub-container (1, upper; Fig 3) having a bottom wall (5) and a 

    PNG
    media_image1.png
    181
    310
    media_image1.png
    Greyscale

Annotated Figure 2 – an annotated version of Figure 3 of Roop. A blacked-out area has been added to each container to represent one possible volume of product that could occupy each container when sub-container is fit within the main container.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Roop (US 2695115) in view of Becraft (US 20110311688).
Regarding Claim 2, Roop as applied to Claim 1 above teaches all the limitations of Claim 2, but does not teach that the sub-container is collapsible. However, Becraft teaches that at least a portion of the sub-container (10) is collapsible (collapsing mechanism (paragraph [0038]), hinge line 28), wherein a volume of the second interior holding area is increased when the portion of the sub-container is in a non-collapsed position (Fig 1b, Fig 1d; the height of the container is reduced after collapsing (paragraph [0039]), as such, since the length and width have not changed, the volume has decreased when collapsed; therefore, the volume is increased when in a non-collapsed position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container system disclosed by Roop by adding the 
Regarding Claim 3, Roop in view of Becraft as applied to Claim 2 above teaches all the limitations of Claim 3, including that a volume of the first interior holding area is increased when the portion of the sub-container is in a collapsed position (Becraft, Fig 1b, Fig 1d; the height of the container is reduced after collapsing (paragraph [0039]), as such, since the length and width have not changed, the volume has decreased when collapsed; therefore, the volume is increased when in a non-collapsed position; since the containers are nestable, the lower portion of the sub-container occupies a portion of the volume of the main container (Roop, Fig 3), and as such, when the volume of the sub-container is reduced, less of the volume of the main container is consumed by the volume of the sub-container; i.e. the volume of the first interior holding area is increased when the sub-container is collapsed).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roop (US 2695115) in view of Burdick (US 2074639).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main container disclosed by Roop by adding the substantially cylindrical profile as disclosed by Burdick in order to achieve a specific aesthetic or design chosen for the container system. (Note: while a square profile does not necessarily present a singular specific advantage over another shape, such as a square or rectangular profile, modifying the exterior shape of carrying cases is known to those of ordinary skill in the art and it would be obvious to do so, and a justifiable reason for making such a change would be for an aesthetic or design choice; it is particularly obvious to use a round profile in this case because it has already occurred to someone, i.e. Burdick, to do so).
Regarding Claim 6, while Roop as applied to Claim 1 above teaches all the limitations of Claim 6, additionally, Burdick teaches that the plurality of sidewalls of the sub-container (11) have a lower portion (lower end of sidewalls of 11) that fits in the first interior holding area (interior area of 10; Fig 2) and an upper portion (15) that removably sits on top of the plurality of sidewalls of the main container (13, upper portions of sidewalls of 10) to enclose the first interior holding area.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-container disclosed by Roop by adding the upper portion of the sub-container which sits upon the main container and the lower portion which fits inside the main container as disclosed by Burdick in order to aid a user in separating the two containers from a nested position (col. 2 lines 20-30). While Roop already teaches a structure preventing the upper of the nested containers from sinking too deeply into the lower of the two containers, the additional surface .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 contains the specific limitations of “wherein the main container has a visible indicator of a refill volume and the volume of the second interior holding area when increased is substantially equal to the refill volume” (previously presented in Claim 7) which was previously deemed to be allowable over the prior art as applied (in combination with the limitation of Claims 1 and 2 as previously presented, upon which Claim 7 depends). This feature is not found in the Roop reference as applied and renders the Claim allowable, as well as the subsequent dependent claims as currently presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735